Citation Nr: 1644196	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to February 1978 with subsequent service in the Army National Guard of Texas.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims is now with the RO in Waco, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with another opportunity to present testimony before a Veterans Law Judge via live videoconference.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  In a May 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In February 2015, the RO received the Veteran's election to present testimony by live videoconference.  In September 2016, the Veteran was sent a notification letter informing the Veteran that he was scheduled to present testimony before a Veterans Law Judge on October 18, 2016, via live videoconference.  That letter was sent to an address on [redacted] in [redacted], Texas.  The Veteran failed to appear for the October 18, 2016, videoconference hearing.  

VA treatment records document an October 13, 2016 a Homeless Program mandatory meeting to address the recent termination of leases for those who were residing at the [redacted].  Essentially, the owner of the apartment had decided to not renew the leases for veterans at the Veteran's present apartment, and that VA was attempting to assist the Veteran in obtaining new housing.  Thus, the Veteran was likely dealing with a sudden change of address at the time he would have received his hearing notification letter and at the time of his scheduled hearing.  A remand is necessary in order to afford him another opportunity to present testimony at a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's current address with his representative and update all systems with that address, to include VACOLS and VBMS.  Clearly document for the claims file all actions taken to confirm the Veteran's address or other means of contacting the Veteran in the event the Veteran is now homeless.

2. Schedule the Veteran for a videoconference hearing before the Board at the next available opportunity. Notice of the hearing must be mailed to the Veteran and to his representative, and documentation of this notice must be associated with the record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




